Citation Nr: 0620086	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-29 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased evaluation for chronic 
cystitis and pyelitis, rated noncompensably disabling for the 
appeal period prior to June 3, 2005.

2.  Entitlement to an increased evaluation for chronic 
cystitis and pyelitis, rated 40 percent disabling for the 
appeal period beginning June 3, 2005.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1947 to September 1953.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, denying an increased, compensable 
rating for chronic cystitis and pyelitis.  By a July 2005 
action, the RO granted an increased evaluation for chronic 
cystitis and pyelitis to 40 percent disabling, effective from 
June 3, 2005. 

In the course of appeal, in May 2006, the veteran testified 
before the undersigned at a hearing conducted at the Board 
Central Office.  A transcript of that hearing is contained in 
the claims folder.  

At that May 2006 hearing the veteran raised issues of 
entitlement to service connection for a cardiovascular 
condition, entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
and fee-basis (card) treatment eligibility.  These issues are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  For the appeal period prior to June 3, 2005, the 
veteran's chronic cystitis and pyelitis were not manifested 
by a voiding interval of less than three hours, and were not 
manifested by awakening to void two times or more per night.  
For that period, the veteran's chronic cystitis and pyelitis 
also did not require wearing absorbent materials, and were 
not manifested by obstructive voiding symptoms.  

2.  For the appeal period beginning June 3, 2005, the 
veteran's chronic cystitis and pyelitis were not manifested 
by continual urine leakage, post-surgical diversion, urinary 
incontinence, or stress incontinence, requiring use of and 
appliance or wearing of absorbent materials which must be 
changed more than four times per day.  


CONCLUSIONS OF LAW

1.  For the rating period prior to June 3, 2005, the criteria 
for an evaluation greater than the noncompensable rating 
assigned for chronic cystitis and pyelitis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 4.20, 
4.115a, 4.115b, Diagnostic Code 7512 (2005).  

2.  For the rating period beginning June 3, 2005, the 
criteria for an evaluation greater than the 40 percent 
assigned for chronic cystitis and pyelitis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 4.20, 
4.115a, 4.115b, Diagnostic Code 7512 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

By VCAA letters in February 2003, January 2004, and September 
2004, November 2004, March 2005, the veteran was informed of 
the notice and duty to assist provisions of the VCAA 
regarding his appealed claim.  The Board notes that the 
disorder listed on these VCAA letters, except the March 2005 
letter, was recurrent renal calculi, which is associated with 
the veteran's chronic cystitis and pyelitis, since they are 
all associated with the same condition of recurrent renal 
calculi, but differ in the symptomatology for which 
compensation is afforded.  Chronic cystitis and pyelitis were 
noted in a prior VCAA letter issued in February 2002, and the 
RO then explained the difference between these separately 
evaluated conditions.  The veteran was thus effectively 
afforded VCAA notice in this case, by these VCAA letters.  
The appealed rating action and statement of the case further 
addressed the differing rating considerations for the 
veteran's increased evaluation for chronic cystitis and 
pyelitis.  The veteran was informed of the information and 
evidence necessary to substantiate the appealed claim.  

The veteran was also, by the VCAA letters, informed of the 
assistance VA would provide in obtaining relevant evidence.  
He was requested to submit any pertinent evidence in his 
possession, and was asked to provide information about all 
pertinent medical evidence including corresponding contact 
information.  He was informed that VA would then assist him 
by requesting relevant evidence.  He was also told that it 
was ultimately his responsibility to see that pertinent 
evidence is obtained.  By the appealed rating decision and by 
a statement of the case and supplemental statement of the 
case, the veteran was informed of development already 
undertaken, as well as evidence of record pertinent to his 
claim.  The veteran was duly informed of bases of review and 
of the evidentiary bases by which a grant of the claim for an 
increased evaluation for chronic cystitis and pyelitis could 
be allowed, and the reasons those evidentiary bases were not 
satisfied in this case.  

The veteran was afforded opportunities to address his 
appealed chronic cystitis and pyelitis increased rating 
claim, and did so by numerous submitted statements as well as 
by testimony before the undersigned at the May 2006 hearing.  

The veteran was afforded official examinations in May 2003, 
May 2004, and June 2005 to address the nature and severity of 
his claimed chronic cystitis and pyelitis.  VA and private 
treatment records have been associated with the claims 
folder.  Based on the veteran's reports of treatment, private 
medical records were obtained from Columbus County Hospital 
in March 2003, and from a private physician in April 2003.  
There are no indicated additional treatment records pertinent 
to the current claim, and there is no indication pertinent 
treatment records have not been obtained.  The veteran's 
representative in May 2006 submitted additional evidence with 
waiver of RO review prior to Board adjudication.  Hence, 
there is no prejudice from Board adjudication based on review 
of this additional evidence.  

The veteran was appropriately afforded notice of assistance 
to be provided in support of his chronic cystitis and 
pyelitis claim and the respective duties and roles of the 
veteran and VA pertaining to this claim, as discussed above.  
Review of the claim for the rating period beginning June 3, 
2005, was conducted by a July 2005 statement of the case, 
which granted the 40 percent evaluation for chronic cystitis 
and pyelitis effective from June 3, 2005. 

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
was afforded appropriate notice prior to initial adjudication 
of his appealed claim, as discussed above.  Further notice, 
including by the appealed rating action and statement of the 
case, further informed of the evidentiary bases for an 
increased evaluation for chronic cystitis and pyelitis, prior 
to the RO's review of the case in the July 2005 supplemental 
statement of the case.  Prejudice cannot ensue where the 
veteran has been afforded appropriate notice and opportunity 
for essential development of a claim - here, providing 
evidence of increased severity of his claimed disability, 
where it is his duty to perform that development and he is so 
informed, and where he fails to do so, and the claim is 
denied based on that failure.  

Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim for an increased evaluation for 
lumbosacral strain prior to review of his claim.  The Court 
has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Dingess v. Nicholson, the United States Court of Appeals 
for Veterans Claims (Court) recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated." Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Court in Dingess held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between service and the disorder 
which is the basis of claim; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a claim for benefits, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman.  

Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  For the chronic cystitis and pyelitis claim, 
as discussed, the existence of disability and connection to 
service were accepted and not at issue.  The degree of 
disability was amply addressed as to subject at issue.  To 
the extent the RO denied an increased disability rating, an 
effective date for the disability rating assigned was not 
then at issue.  The RO granted a 40 percent evaluation for 
chronic cystitis and pyelitis in the course of the appeal, 
and the veteran was amply informed of this development, 
application of applicable rating criteria, and the increased 
rating effective date.  He was also afforded the appropriate 
opportunity to respond, and did so by submitted statements 
and evidence, and by testimony at the Board hearing.  Hence, 
the Board finds that the requirements of Dingess/Hartman were 
fulfilled in this case without prejudice to the veteran.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).



Increased evaluations for chronic cystitis and pyelitis 

General rating considerations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where an unlisted condition is encountered it may be rated 
analogously, under a closely related disease or injury, where 
closely related as to the functions affected, the anatomical 
location, and the symptomatology.  38 C.F.R. § 4.20.  

Factual background

As the RO noted in a June 2004 statement of the case, VA and 
private treatment records show a fairly consistent pattern of 
absence of significant symptoms referable to the veteran's 
chronic cystitis and pyelitis, contrary to the veteran's 
self-report upon official examination.  While in April and 
October of 2002 the veteran reported frequent urination and 
burning, treatment notes on five separate dates over the 
course of a VA hospitalization for cardiac observation in 
July 2002 record the veteran's self-reports of voiding 
without difficulty and/or absence of dysuria.  Upon treatment 
in February 2003 the veteran reported that his stream was 
strong, constant, and without spray; and reported that he 
only awoke one to two times per night to urinate.  
Additionally, in March 2003 the veteran reported having no 
difficulty voiding and being overall pleased with his 
urological status.  In August 2003 the veteran reported no 
changes in urinary status, including none in day or nighttime 
frequency.  Based on these self-reports in the course of 
treatments regarding genitourinary symptoms, the RO 
discounted the veteran's self-report at an official 
examination in May 2003 that he urinated 12 to 13 times per 
day at intervals of one to two hours, and that he voided five 
to six times per night also at intervals of one to two hours, 
and his self-report at an official examination in May 2004 
that he urinated 10 to 12 times during the day and four to 
five times at night.

A private intravenous pyelogram in October 2002 revealed, 
pertinently, a "slight prominence in the collecting system 
on the left consistent with very mild obstruction."  Also, 
"distal ureters appear to drain without obstruction 
bilaterally."  Renal calculi were observed bilaterally.  

At the May 2003 official examination the veteran also 
complained of problems initiating urination, weak and 
hesitant stream, decreased force of urination, occasionally 
cloudy urine, and occasional urinary incontinence.  He denied 
wearing pads.  He attributed to his kidney condition symptoms 
including weakness, renal colic, no energy, limitation of 
exertion, bladder stones with pain, no appetite, recurrent 
urinary tract infections, and frequent infection.  However, 
he denied functional impairment, and did not work and hence 
did not lose time from work.  Notably, the veteran also 
attributed generalized weakness to duodenal ulcer with 
associated anemia.  No surgical procedures related to chronic 
cystitis and pyelitis had been done in the past except stent 
placement for the past 10 to 12 years, and surgical removal 
of kidney stones in 1977 and again in November 2002, with 
ongoing passing of stones over the years.  Upon examination, 
general appearance was normal and nutritional status was 
acceptable.  Blood work was within normal limits.  Urinalysis 
showed calcium oxalate crystals and zero to 5 white blood 
cells but was otherwise within normal limits with no blood 
present.  The examine diagnosed recurrent renal calculi, and 
specifically did not diagnose cystitis or pyelitis in 
reference to query about these disorders.  

At the May 2004 examination the veteran also complained 
dysuria, urgency approximately two to three times per day, 
and occasional fever and chills.  He complained of having no 
energy, and having recurrent urinary tract infection, bladder 
stones with pain, and kidney pain, with these alleged 
symptoms approximately four to five times in the past year.  
He complained of weakness, hesitancy, and decreased force on 
urination, as well as at times being incontinent of urine, 
though he did not wear a pad to the examination.  He denied 
any history of urinary catheterization, dilation, or drainage 
procedures, or any major procedure except cystoscopy.  The 
veteran reported not working and accordingly not losing time 
from work.  There is no indication that the examiner reviewed 
the veteran's pertinent medical record, but rather relied on 
the self-reported history.  Upon examination, the veteran was 
well developed and well nourished.  The examiner noted that 
urinalysis was entirely within normal limits.  The examiner 
diagnosed stable nephrolithiasis with minimal effect of 
occupational functioning.  

The veteran was seen by the urology department at a VA 
facility in March 2005.  He then reported voiding with a slow 
stream and voiding four times per night.  The veteran did not 
want a cystoscopy, and denied fever or pain.  He only 
requested that his urine be checked.  

The veteran in May 2005 had an episode of chest pain which 
was resolved at the VA emergency room with a sublingual 
nitroglycerin tablet.  The veteran nonetheless wanted to be 
kept at the hospital overnight for observation.  The nursing 
report from that stay reveals that the veteran slept for long 
intervals, that he denied pain or discomfort, and that he 
voided sufficient quantities of urine.

Upon VA examination in June 2005 for his claimed chronic 
cystitis and pyelitis, the veteran's history was noted based 
on review of the record.  The veteran reported urinating 
twelve times during the day at intervals of 1.5 hours, and 
urinating six times at night at intervals of two hours.  He 
also reported problems starting urinating, weak flow, 
decreased force, and burning sensation.  He reported having 
urinary incontinence but not requiring a pad or absorbent 
material, and not requiring an appliance.  He also endorsed 
having weakness, fatigue, recurrent urinary tract infections, 
renal colic, bladder stones with pain, frequent infections, 
and hematuria.  However, he did not have any cystoscopy or 
surgical removal of kidney stones within the past twelve 
months.  He also did not require regular dialysis.

Upon that June 2005 examination, the veteran was well 
developed, well nourished, and in no acute distress.  There 
was tenderness over the suprapublic region, and surgical 
scars in the vicinity were noted.  Urinalysis was absent 
protein, sugar, red blood cells, hyaline casts, and granular 
casts.  The examiner continued the assigned diagnosis of 
chronic cystitis and pyelitis.  

Upon a VA treatment visit later in June 2005, the veteran 
complained of left flank pain.  He reported that the pain 
went up to his shoulder and down to his fingers.  He also 
complained of urinary urgency, frequency, and incomplete 
voiding of his bladder.  The veteran denied frank hematuria.  
An examiner noted that a complete assessment of the veteran 
had been done within the past year and no current changes 
were found.  The veteran was advised to finish his current 
antibiotics, and to drink plenty of water.

In May 2006 the veteran's representative submitted treatment 
records from Columbus Regional Healthcare System, for 
treatment in 2006 up to that date.  The treatments dealt with 
conditions of the cardiovascular system and the upper 
gastrointestinal system.  Abdominal x-rays obtained in 
February 2006 showed a suspected three millimeter right lower 
pole renal calculus, and a suspected four millimeter right 
upper pole renal calculus.  No positive or abnormal findings 
were shown on urinalysis in February 2006.  The veteran was 
seen in May 2006 for complaints of abdominal pain and 
shortness of breath.  No complaints or significant findings 
referable to the genitourinary system were then noted on 
examination, and there were also no positive or abnormal 
findings shown on urinalysis, with the exception of mixed 
species on urine culture, for which failure of sterile urine 
catching was the suggested cause.  

At his May 2006 Board hearing the veteran contended that due 
to his chronic cystitis and pyelitis he would get up to go to 
the bathroom up to twelve times per night.  He also contended 
that he had difficulty urinating, burning on urination, and a 
feeling as if he were passing kidney stones.  He also 
complained of a dull ache on the left side.  He reported 
receiving antibiotic treatment over many years, and having 
fever and chills associated with his chronic cystitis and 
pyelitis.  

Increased rating analysis

The veteran's service-connected chronic cystitis and pyelitis 
are here reviewed beginning from the December 12, 2002 date, 
by RO records, of receipt of claim for an increased rating.  
The RO denied a non-compensable evaluation for chronic 
cystitis and pyelitis for the period beginning December 12, 
2002, but granted a 40 percent evaluation effective June 3, 
2005.  Chronic cystitis and pyelitis are rated under 38 
C.F.R. § 4.115b, Diagnostic Code 7512, for cystitis.  
Diagnostic Code 7512 directs that the condition be rated as 
voiding dysfunction. The veteran's separately service-
connected post-operative recurrent urinary calculi were 
granted a 30 percent evaluation from December 12, 2002, and 
rated under Diagnostic Code 7510 as ureterolithiasis, which 
is rated as hydronephrosis, except where the condition 
presents with recurrent stone formation requiring one or more 
of the following: diet therapy; drug therapy; invasive or 
non-invasive procedures more than twice per year.  This 
rating is not subject to appellate review at this time.

For voiding dysfunction, a 20 percent rating is assigned for 
disability requiring the wearing of absorbent materials which 
must be changed less than two times a day. Such disability 
requiring the wearing of absorbent materials which must be 
must be changed 2 to 4 times per day warrants a 40 percent 
disability rating. Voiding dysfunction manifested by 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent disability rating.

Urinary frequency with a daytime voiding interval between two 
and three hours, or; awakening to void two times per night, 
warrants a 10 percent rating, with a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night, warrants a 20 percent rating, and with 
daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, warrants a 40 percent 
rating.

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a noncompensable evaluation. Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of: 
post void residuals greater than 150 cc; uroflowmetry, with a 
marked diminished peak flow rate (less than 10 cc/sec); 
recurrent urinary tract infections secondary to obstruction; 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating; and urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating. Id.

The Board notes at the outset that the veteran is also 
service-connected for urinary calculi, with a separate 
disability rating assigned for symptoms of that disorder.  
Thus, the veteran's complaints of right or left flank pain, 
pain or burning on urination associated with passing urinary 
calculi, and associated chills or fever, are already 
compensated based on the rating assigned for urinary calculi.  
Hence, these symptoms are not for consideration for rating 
the veteran's chronic cystitis and pyelitis, since that would 
amount to impermissible pyramiding, or compensating for the 
same symptom under multiple rating codes.  Pyramiding is 
expressly disallowed in veterans compensation.  38 C.F.R. 
§ 4.14 (2005).  

For the rating period prior to June 3, 2005, the Board finds 
that the preponderance of the evidence is against assignment 
of a compensable rating for the veteran's chronic cystitis 
and pyelitis.  The Board is in concurrence with the RO's 
conclusions that the weight of the evidence does not show 
urinary frequency with daytime voiding every two to three 
hours, or awaking to void two times per night, to warrant a 
10 percent evaluation on that basis for the rating interval 
prior to June 3, 2005.  The weight of the evidence for that 
period also does not show a voiding dysfunction requiring 
wearing of absorbent materials, so as to warrant a 
compensable rating based on voiding dysfunction.  The weight 
of the evidence for that period also does not show marked 
obstructive voiding symptomatology or required objective 
findings to include post void residuals greater than 150 cc; 
uroflowmetry, with a marked diminished peak flow rate (less 
than 10 cc/sec); or recurrent urinary tract infections 
secondary to obstruction; or stricture disease requiring 
periodic dilatation every two to three months, so as to 
support a 10 percent evaluation based on obstructive voiding.  
38 C.F.R. §  4.115a.  

The veteran's self-reported symptoms at medical treatments, 
being inherently more reliable than those otherwise reported, 
since they are motivated by the self-interest of receiving 
appropriate care, preponderate to show that these 
requirements for a 10 percent evaluation based on urinary 
frequency or obstructive voiding are absent.  These findings 
outweigh the veteran's self-reports of more frequent 
urination or more obstructive voiding symptoms at the 
official examinations conducted in 2003 and 2004, when the 
veteran's self-interest could have motivated over-reporting 
or exaggeration of symptoms.

The RO assigned a 40 percent evaluation for the veteran's 
chronic cystitis and pyelitis beginning June 3, 2005, based 
on urinary frequency with voiding five or more times per 
night.  38 C.F.R. § 4.115a.  Thus, the basis for a higher 
rating was not shown prior to June 3, 2005 by the competent 
evidence on file.

Thus, Board concludes for the rating period beginning June 3, 
2005, that treatment records pertinent to the rating period 
beginning June 3, 2005, including the recent May 2005 
hospitalization report, contain more credible evidence of the 
actual level of symptoms of chronic cystitis and pyelitis, 
which contradict and, based on their greater inherent 
reliability, outweigh the veteran's self-reports at the June 
3, 2005 VA examination and in statements made in furtherance 
of his appeal.  Accordingly, the Board finds the 
preponderance of the evidence against the veteran having the 
symptoms of urinary frequency or voiding dysfunction or 
obstructive voiding as self-reported in support of his claim.  
The Board thus concludes that a still greater disability 
rating than the 40 percent assigned, which would be a 60 
percent rating based on  voiding dysfunction, is also not 
warranted either based on facts found or by analogy.  That 
level of voiding dysfunction requires continual urine 
leakage, post-surgical diversion, urinary incontinence, or 
stress incontinence, requiring use of and appliance or 
wearing of absorbent materials which must be changed more 
than four times per day, or an analogous level of voiding 
disability.  38 C.F.R. § 4.20, 4115a.  The veteran has not 
alleged regular wearing of absorbent materials, and his 
panoply of self-reported symptoms upon VA examination, is 
contradicted by the weight of the evidence, as discussed.  
Symptomatology such as that associated with a 60-percent-
disability voiding dysfunction is thus not supported by the 
evidentiary record.  38 C.F.R. § 4.115a.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board here 
concludes that the preponderance of the evidence is against 
an increased evaluation from the noncompensable rating 
assigned for the rating period prior to June 3, 2005, and is 
against an increased evaluation from the 40 percent rating 
assigned for the rating period beginning June 3, 2005.  
38 C.F.R. §  4.115a.  The preponderance of the evidence is 
against the claim, and, therefore, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating above the noncompensable 
rating assigned for the appeal period prior to June 3, 2005, 
is denied.  

Entitlement to an increased rating above the 40 percent 
rating assigned for the appeal period beginning June 3, 2005, 
is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


